 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JERRY WAYNE BAKER,                                  No. 2:19-cv-00279-CKD-P
12                          Plaintiff,
13              v.                                           ORDER
14       DANIEL WEITZEL, et al.,
15                          Defendants.
16

17             Plaintiff is a California state prisoner proceeding pro se in this civil rights action filed

18   pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302

19   pursuant to 28 U.S.C. § 636(b)(1).

20             Currently pending before the court is plaintiff’s motion to proceed in forma pauperis.

21   ECF No. 4. For the reasons outlined below, the undersigned will deny plaintiff’s motion to

22   proceed in forma pauperis.

23             The court takes judicial notice of the fact that plaintiff was deemed to have “struck out”

24   pursuant to 28 U.S.C. § 1915(g)1 on February 5, 2013, in Baker v. Marsh, Civil Case No. 2:13-

25
     1
         Title 28 U.S.C. § 1915(g) reads as follows:
26
                       In no event shall a prisoner bring a civil action . . . [in forma pauperis]
27                     if the prisoner has, on 3 or more prior occasions, while incarcerated
                       or detained in any facility, brought an action or appeal in a court of
28                     the United States that was dismissed on the grounds that it is
                                                            1
 1   cv-00171-GEB-EFB. Judgment was final in that case well before this case was filed on February

 2   6, 2019.2

 3            Since plaintiff has struck out, he may only be granted leave to proceed in forma pauperis

 4   if the allegations in his complaint suggest he is “under imminent danger of serious physical

 5   injury.” 28 U.S.C. § 1915(g). There are no such allegations in plaintiff’s complaint and plaintiff

 6   seeks damages for past injuries, not injunctive relief based upon current danger.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is denied.

 9            2. Plaintiff is required to pay the $400 filing fee within 14 days from the date of this

10   order.

11            3. Failure to pay the filing fee within 14 days will result in a recommendation that this

12   action be dismissed.

13   Dated: May 16, 2019
                                                        _____________________________________
14
                                                        CAROLYN K. DELANEY
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22   12/bake0279.denyifp.docx

23

24

25

26                    frivolous, malicious, or fails to state a claim upon which relief may
                      be granted, unless the prisoner is under imminent danger of serious
27                    physical injury.
     2
       All filing dates have been calculated using the prison mailbox rule. See Houston v. Lack, 487
28   U.S. 266 (1988).
                                                           2
